Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 21, 24-27, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vinay Sridhara et al. (US 2012/0295654), hereinafter ‘Sridhara’ in view of Deepak Chadaga et al. (US 2018/0192297), hereinafter ‘Chadaga’, in further view of Kojiro Hamabe (WO 2009066622), hereinafter ‘Hamabe’, and further in view of Stephen William Edge et al. (US 2019/0166453), hereinafter ‘Edge’.	

With regards to Claim 1, Sridhara discloses

A method, comprising: receiving, from one or more mobile devices, one or more data packets, wherein the one or more data packets include one or more power measurements of one or more signals (the AP 304 transmits at least one reply message 320, identified in FIG. 3 as a measurement report packet. The reply message includes data representative of a transmitted signal power … For example, in implementations of the reply message based on the 802.11k protocol, the data representative of the transmitted power signal could be encoded in the "Tx Power" field of the packet 400 depicted in FIG. 4. The mobile device (STA) 302 that initiated the exchange receives the reply message that includes the data representative of transmitted signal power level from the AP [0098]; Fig.4; Based on the reply message, received at the mobile device, that includes the data representative of the transmitted signal power level at the access point, a determination is made 630 of at least a received signal power level [0106]); identifying a geolocation associated with the one or more power measurements (a TPC report element message packet (e.g., packet 400 shown in FIG. 4) that includes data representative of the signal power level transmitted by the access point. In some implementations, the request message may include a positioning packet to facilitate determination of a geographical position of the mobile device [0097]; transmitted power may be used with the computed RSSI to determine, for example, the location of the mobile device (e.g., based on a distance between the mobile device and the AP determined from the RSSI and Tx values), and/or the path loss associated with the reply message [0075]); and determining signal power data based on the geolocation and the one or more power measurements (The device 108 may also measure the signal power/strength of the messages received from the access points and data regarding the signal power/strength at the point of origin (i.e., at the access point) to compute RSSI for those messages, determine approximate distances to the access points, and determine from that an approximate location of the mobile device [0073]).
Sridhara also discloses storing position data (mobile device 200 may optionally store auxiliary position/motion data 226 in memory [0094]) and identifying a geolocation associated with the one or more power measurements (determination of a geographical position of the wireless communication apparatus [0025]).
However, Sridhara is silent with regards to storing the signal quality data at a server.
Chadaga discloses storing the power data at a server (received power values (e.g., a RXPower.sub.5G), and other values (e.g., d.sub.breakpoint, d.sub.foliage) may be stored in calculated 4G and 5G values field 332. Calculated 4G and 5G values field 332 may also store threshold values (e.g., distance threshold value, a 5G received signal power threshold value, etc.) and other values (e.g., values that define the path or geographic area between the future generation cell site and building 140), as described herein [0048]).
Chadaga also discloses determining signal quality data based on the geolocation and the one or more power measurements (one or multiple values (e.g., RSRP, SINR, etc.) may be measured and/or calculated to include in a channel quality indicator (CQI) report [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga to store the power data at a server for future analysis and/or distribution to the third party of interest. 
Sridhara also discloses that a received signal strength is associated with a distance between the wireless communication apparatus and the access point [0023].
However, Sridhara is silent with regards to the feature “wherein the one or more mobile devices captures the one or more power measurements at a geolocation, after at least one of the one or more devices (i) travels a threshold distance and (ii) is stationary at the geolocation for a threshold time.
Hamabe discloses that a mobile device captures the one or more reception quality measurements (i.e. indicating a reception power, added by examiner) after traveling a threshold distance (When the measured travel distance reaches the threshold stored in the threshold storage unit 37-1, the travel distance measurement unit 37-3 performs control to notify the measurement control unit 37 and the measurement data report control unit 39. The measurement control unit 37 measures the reception quality for each predetermined movement distance and stores the measurement result in the measurement data storage unit 38, p.6; the reception level (reception power) …It is good also as electric power quality, p.5; reception quality and reception strength of a common pilot channel (CPICH) are used as reception status information, p.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, and in further view of Hamabe that the one or more mobile devices captures the one or more power measurements after traveling a threshold distance to establish a (maximum) threshold travel distance beyond which “communication quality is inferior” to provide “controlling reporting to a base station of measurement results of channel conditions acquired by a mobile station” (Hamabe, p.1).
Edge discloses that mobile device (UE 105, Fig.1) captures the one or more power measurements at a geolocation (An estimated location of UE 105 can be used in a variety of applications … A location may also be specified as a geodetic location (e.g. as a latitude and longitude) or as a civic location (e.g. in terms of a street address or using other location related names and labels [0040]), after at least one of the one or more devices (i) travels a distance (UE 105 may have traveled along an earlier path 1090 prior to arriving at the first location 1010, and/or may travel along a later path 1070 after arriving at the second location 1020 [0097]) and (ii) is stationary at the geolocation for a period of time (According to some embodiments, the information indicative of the one or more location-related measurements may be based on determining by LS 160 that UE 105 is stationary or almost stationary during the period of time [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, in further view of Hamabe, and Edge that the one or more mobile devices captures the one or more power measurements after traveling a threshold distance and being stationary at the geolocation for a period of time limited to a threshold time that is similar to a threshold distance limitation as discussed in Hamabe, to perform error-free location estimate (Edge [0127, 0129]) corresponding to signal power measurements. 


With regards to Claim 4, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed invention as discussed in Claim 1.
Sridhara also discloses that a signal strength is associated with a geolocation [0076] as well as at a server, receiving a request from a device and transmitting a response to the device regarding signal power [0005, 0008].
However, Sridhara does not specifically disclose receiving a request, from a device of a subscriber, for the signal power data associated with the geolocation; and transmitting the signal power data to the device of the subscriber.
Chadaga discloses analyzing power data to determine whether a distribution protocol (5G) associated with a geolocation is satisfied based on the power data (Fig.7; [0053, 0107]) and transmitting the signal power data to the device of the subscriber (server 130 may transmit a message 260 to end device 160. The message may indicate whether user 150 qualifies or not [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, in further view of Hamabe, and Edge to receive a request, from a device of a subscriber, for the signal power data associated with the geolocation; and transmit the signal power data to the device of the subscriber to help that subscriber to determine appropriateness of 5G-based self-installation based on signal power data.

With regards to Claim 5, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed invention as discussed in Claim 1.
Sridhara also discloses that a signal strength is associated with a geolocation as well as communicating with a mobile device as discussed above.
However, Sridhara does not specifically requesting the geolocation from the one or more mobile devices.
Chadaga discloses determining the geolocation by one or more mobile devices (Subsequent to starting the qualification application, a location of user's home 140 may be determined 202. For example, end device 160 may include a Global Positioning System receiver or other location-aware service [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, in further view of Hamabe, and Edge to request the geolocation from the one or more mobile devices to verify service coverage of future generation cell sites at particular location (Chadaga [0030]).

With regards to Claim 6, Sridhara also discloses receiving power measurements periodically from the one or more mobile devices (the reply message including data representative of a transmitted signal power level at the access point of the reply message. The method further includes determining, based on the received reply message including the data representative of the transmitted signal power level at the access point, a received signal power level at the mobile device of the reply message [0005]).

With regards to Claims 21 and 28, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed limitations as discussed with regards to Claim 1.
In addition (Claim 30), Sridhara discloses a processor (210, Fig.2B; 712, Fig.7).

With regards to Claims 24-27, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed limitations as discussed with regards to Claims 3-7 and Claim 21.

With regards to Claims 30-32, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed limitations as discussed with regards to Claims 4-6 and Claim 28.

Claims 2, 3, 22, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Chadaga, in further view of Hamabe, and Edge, in further view of Yerachmiel Yeshayahu (US 2008/0231512), hereinafter ‘Yeshayahu’.

With regards to Claim 2, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed invention as discussed in Claim 1.
However, the combination of Sridhara in view of Chadaga, in further view of Hamabe, and Edge (hereinafter, “the combination”) is silent with regards to determining the one or more power measurements are above or below a threshold power value; and assigning the signal quality data to the geolocation based on the one or power measurements being above or below the threshold power value.
Sridhara discloses (above) that a signal power corresponds to a signal strength.
Chadaga discloses that the signal power corresponds to/based on a (geo) location as discussed above.
Yeshayahu discloses using signal quality threshold to determine a geolocation (a location determination processor responsive to an output of the location determination signal quality component for determining a location of the location determination receiver based on the location determination signals that are received during time periods when the location determination signal meets or exceeds a location determination signal quality threshold [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, in further view of Hamabe, and Edge, and further in view of Yeshayahu to use a threshold of power value (strength value) of a signal to assign a geolocation to that signal based on the threshold because, for example, when a threshold exceedance would indicate that geolocation (the location determination signal meets or exceeds a location determination signal quality threshold, Yeshayahu [0009]).

With regards to Claim 3, Sridhara in view of Chadaga, in further view of Hamabe, and Edge, and further in view of Yeshayahu discloses the claimed invention as discussed in Claim 2.
However, Sridhara is silent with regards to a subscriber or a potential subscriber.
Chadaga discloses a subscriber [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, in further view of Hamabe, and Edge, and further in view of Yeshayahu to associate a geolocation with a potential subscriber who would determine whether to subscribe to a service based on a calculated and/or measured signal power at that location and/or establish an availability of 5G service such as discussed in Chadaga above. 

With regards to Claims 22, 23, and 29, Sridhara in view of Chadaga, in further view of Hamabe, and Edge, and further in view of Yeshayahu to discloses the claimed limitations as discussed with regards to Claims 2, 3, and 2, respectively, and independent Claims 21 (regarding Claims 22 and 23) and 28 (regarding Claim 29).

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Chadaga, in further view of Hamabe, and Edge, in further view of Han-La Lim et al. (US 2018/0302805), hereinafter ‘Lim’.

With regards to Claim 7, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed invention as discussed in Claim 1.
However, the combination is silent with regards to ATSC distribution protocol.
Chadaga discloses determining a distribution protocol of the one or more signals associated with the one or more power measurements (When the 5G received signal power satisfies the threshold value, the qualification service may determine that the location is an acceptable 5G coverage zone. However, when the 5G received signal power does not satisfy the threshold value, the qualification may determine that the location is not an acceptable 5G coverage zone [0014]: Fig. 5C).
Lim discloses using ATSC distribution protocol [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhara in view of Chadaga, in further view of Hamabe, and Edge, and further in view of Lim to use ATSC distribution protocol of the one or more signals associated with the one or more power measurements using one of standard distribution protocols known in the art. 

With regards to Claim 33, Sridhara in view of Chadaga, in further view of Hamabe, and Edge discloses the claimed limitations as discussed with regards to Claims 3 and 7 and Claim 28.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863